Ames, J.
Whether the delay of the proceedings until half past four o’clock is to be called an adjournment or a postponement can hardly be material. It was within the authority of the magistrate, and does not appear to have been objected to by either of the parties. They both remained at his office until the appointed time arrived. Upon the original appointment of three o’clock, neither party would have lost any legal right by not appearing earlier than four o’clock. Phelps v. Davis, 6 Allen, 287. The rule is the same in the case of adjournments from day to day, and it is difficult to see why it should be otherwise in case of postponements from hour to hour on the same day. In all such cases some period of time beyond the minute fixed must be allowed, before the failure of the debtor to have a magistrate in attendance must necessarily operate as a discontinuance of the proceedings. The return of the magistrate within the half hour after half past four o’clock was in our judgment not too late.

Pxceftiom ovemileü.